DETAILED ACTION
This office action is in response to applicant’s filing dated January 6, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 68 and 75-77 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed January 6, 2022.  Acknowledgement is made of Applicant's cancelation of claims 1-67, 69-74, and 78-87.

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a compound comprising a prostate-specific membrane antigen (PSMA)-binding moiety having the structure of claim 68 in the reply filed on August 27, 2021 is acknowledged.
Applicant’s election without traverse of MIP 1109:

    PNG
    media_image1.png
    210
    613
    media_image1.png
    Greyscale


The elected compound MIP 1109 conjugated to the radionuclide, rhenium-186 has been found free of prior art.  Thus, Examination is expanded to encompass the full scope of the structure of claim 68.
Claims 68 and 75-77 are presently under examination as they relate to the structure of claim 68.

Priority
The present application is a Divisional of US Application No. 17/099,440 filed on November 16, 2020, which is a Continuation of US Application No. 16/870,288 filed on May 8, 2020, which is a Continuation of US Application No. 16/156,289 filed on October 10, 2018, which is a Continuation of US Application No. 15/794,539 filed on October 26, 2017, which is a Continuation of US Application No. 15/337,867 filed on October 28, 2016, which is a Continuation of US Application No. 15/068,841 filed on March 14, 2016, which is a Divisional of US Application No. 13/271,549 filed on October 12, 2011, which is a Divisional of US Application No. 11/936,659, which claims benefit of US Provisional Application Nos. 60/857,490 and 60/878,678 filed on November 8, 2006 and January 5, 2007. The effective filing date of the instant application is November 8, 2006.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68 and 75-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the  This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims recite a large genus of compounds encompassed by the general formula of claim 68.  Claim 68 recites a large genus of compounds encompassed by general formula:

    PNG
    media_image2.png
    224
    260
    media_image2.png
    Greyscale

 wherein the structure contains a tether appended at the position marked 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and on the other end to the metal chelating moiety.  In a review of the instant specification, definitions for the terms “tether” and “metal chelating moiety” were not identified.  By broadest reasonable interpretation, the term “tether” would be anything bound to a glutamate-urea-lysine moiety having the structure of claim 68 and any moiety that functions as a metal chelating moiety.  Thus, a tether would encompass any substituent, moiety, etc. under the sun including any element, linker, biomolecule, compounds, polymers, etc.  Moreover, a tether would also encompass a bond.  Moreover, by broadest reasonable interpretation a metal chelating moiety 
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the members of the genus, which features constitute substantial portion of the genus.   See Univ. of California vs. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997).  This is analogous to enablement of a genus under section 112 first, by showing enablement of a representative number of species within the genus.  A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus.
Applicant has failed to show that he was in possession of most of the diverse compounds encompassed by the general formula of claim 68.  Applicant discloses the specific structures of a very narrow set of compounds (see specification, pages 8-30).  Moreover, the 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  This small set of compounds cannot be viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of those specific species as examples of the claimed genus.
Given the broad scope of the claimed subject matter, Applicant has not provided sufficient written description that would allow the skilled in the art to recognize all the compounds of formula of claim 68.
Response to Arguments
Applicant argues:
The invention relates to the transformative discovery that glutamate-urea-lysine (GUL) can be conjugated to a radionuclide, metal chelating moiety or other diagnostic or therapeutic payload and selectively targets, or binds to, prostate-specific membrane antigen (PSMA) and is then internalized by the cancer cell.  Each of the compounds presented are fundamentally characterized by the GUL PSMA- targeting moiety, a tether or linker covalently bound to the lysine amine (or -NH- moiety) and a metal chelating moiety or radionuclide (such as F18).  Claim 68 is directly and unambiguously directed to this fundamental discovery, that the GUL PSMA targeting moiety can successfully deliver radionuclides to targeted tissue/cells.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.


	
	
Applicant argues:
The rejection asserts that tethers could be "any sub substituent, moiety, etc. under the sun" including a bond. Applicants agree that the USPTO is to apply the broadest reasonable interpretation (BRI) to each term in a claim. It is believed that the POSITA would define the word tether to have its ordinary meaning of a linker. The function the moiety serves to achieve is simply to link the metal chelating moiety to the GUL PSMA targeting moiety.  It is acknowledged that the specification teaches that some tethers can be better than others, it is clear that a wide variety of tethers have been exemplified. The rejection does not state why these diverse species are insufficient to establish to the POSITA that the inventors were, in fact, in possession of the entire genus.  The rejection asserts that these compounds "cannot be viewed as being reasonably representative of the genus in its claim scope because no readily apparent combination of identifying characteristics is provided." Applicants disagree. The identifying characteristic of a tether, or linker, is its capacity to link the GUL to the metal chelating moiety. The capacity to link two chemical moieties is amongst the most basic of chemical functions. This is not at all analogous to the University of California case where the claim was to any recombinant DNA that encodes vertebrate insulin where the only example was to rat cDNA. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The specification discloses a very narrow set of tethers and radionuclides.  Most of the disclosed compounds contain one of these tethers:

    PNG
    media_image4.png
    620
    354
    media_image4.png
    Greyscale

wherein X is a radiohalide, and the tethers and metal chelates of the MIP 1029, MIP 1109, and MIP-1133.  This is very narrow set.  As noted above, the compounds noted in the response that are being developed by Novartis Corporation and its Affiliates supports that the terms “tether” and “metal chelating moiety” can vary greatly.   The cited compounds comprise a glutamate-urea-lysine moiety having the same structure of instant claim 68, a tether and a metal chelate moiety, however the instant specification does not have sufficient written description to encompass any of these compounds.  Thus, clearly the specification does not have sufficient written description to support the full scope of “tethers” and “metal chelating moieties” of the instant claims.  As noted in the response, the “tether” must simply function to link the glutamate-urea-lysine moiety to a metal chelate moiety.  Thus, the term “tether” would encompass any substituent, moiety, etc. under the sun including any element, linker, biomolecule, compounds, polymers, etc. that can function to link the glutamate-urea-lysine moiety to a metal chelate moiety including those not yet discovered.
Applicant argues:
The rejection asserts that the term, metal chelating moiety, embraces "any structure containing a metal cation bound to the structure by two or more sites for bond formation... [and] any moiety bound to a metal ion under the sun, including any polymer, peptoid, biomolecule, compounds, etc." It is not at all clear where the rejection finds factual support for the statement. Applicants would agree that a POSITA would conclude that the term embraces any moiety that chelates to a metal, such as a radionuclide. It may be helpful here to clarify the POSITA. Applicants would agree that a POSITA would possess the skills of multiple individuals, including a radiochemist, a radiopharmacist and would have experience synthesizing PSMA-targeting ligands and testing compounds. Applicant does not dispute that the POSITA would be highly skilled with an in-depth knowledge of the field in PSMA-targeting ligands. At the time the invention was made, the POSITA would recognize metal-chelating moieties as an art recognized class. The POSITA would not recognize the claims as being "unlimited" or directed to any moiety "under the sun."   As described above, the specification provides a diverse disclosure of radionuclides, including metal chelating moieties. It is agreed that a metal chelating moiety must chelate to, or bind with, a metal. The specification shows metals chelated to amines, including the lysine nitrogen, pyridines, and acids. There is no evidence on this record that the POSITA would have any difficulty in identifying other metal chelating moieties. In fact, the very quick development of numerous GUL PSMA targeting compounds, on the tails of this fundamental discovery, is evidence to the contrary. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As noted above, the specification discloses a very narrow set of tethers and metal chelates of the MIP 1029, MIP 1109, and MIP-1133.  The Examiner notes that the definition of chelate is any of a class of coordination or complex compounds consisting of a central metal atom attached to a large molecule, called a ligand, in a cyclic or ring structure as evidenced by Britannica (https://www.britannica.com/science/chelate, obtained from the internet January 21, 2022).  The Examiner acknowledges that a one could also interpret metal chelating moiety as any moiety that binds a metal ion.  With this additional interpretation, the scope of “metal chelating moiety” is construed as even broader as it would encompass any moiety that would bind a metal ion.  As noted, the instant specification discloses a narrow set of metal ions and would not support the full scope of the genus of “metal chelating moiety.”  
The Examiner further notes that it is not the Examiner’s position that “tether” and “metal chelating moiety” encompass every moiety under the sun, but that it would encompass any moiety that functions as a tether or metal chelator, including those not yet invented.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 68-71, 75-79 and 87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84-96 of copending Application No. 16/870,288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a compound comprising (i) a glutamate-urea-lysine moiety, (ii) a tether, and (iii) a metal chelating moiety comprising a radionuclide having the structure of claim 68.  The copending claims are directed to a method of inhibiting prostate-specific membrane antigen (PSMA) in a subject suffering from a disease or disorder comprising administering a compound of Formula (I).  Compounds of Formula (I) wherein Z is hydrogen would anticipate the instantly claimed compounds.  It would have been prima facie obvious to select from the variables of Formula (I) to arrive at the compounds of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 68-71, 75-79 and 87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 79-82 of copending Application No. 17/099,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:


    PNG
    media_image5.png
    237
    283
    media_image5.png
    Greyscale

wherein Z is H.  Moreover, the copending application is directed to a process for producing a PSMA-binding compound comprising a glutamate-urea-lysine PSMA-binding moiety conjugated to a radionuclide.  It would have been prima facie obvious to arrive at compounds within the instant claims in view of the claims of the copending application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 68-71, 75-79 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,647,666 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
.


Claims 68-71, 75-79 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,640,461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The instant claims are directed to a compound comprising (i) a glutamate-urea-lysine moiety, (ii) a tether, and (iii) a metal chelating moiety comprising a radionuclide having the structure of claim 68.  The previously granted claims are directed to a method of treating a patient with prostate cancer comprising administering a therapeutically effective amount of a glutamate-urea-lysine prostate-specific membrane antigen (PSMA)-binding moiety, wherein the glutamate-urea-lysine PSMA-binding moiety corresponds to a compound of Formula (I).    It would have been prima facie obvious to arrive at compounds within the instant claims in view of the claims of the previously granted patent.  Thus, the previously patented claims are not patently distinct from the instant claims.
Response to Arguments
The terminal disclaimer filed on January 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,640,461 B2 and 10,647,666 B2 and any patent granted on Application Numbers 16/870,288 and 17/099,440  has been reviewed and has been disapproved.  This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Thus, the rejection is maintained for the reasons of record.


Conclusion
Claims 68-71, 75-79 and 87 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628